DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: the claim recites unclear term “minimum pitch” rendering the claim indefinite. More specifically, it is not clear as to the scope of the word minimum since there are no boundary conditions claimed and no boundary conditions inherently present in the claim or base claim 1 thus one of ordinary skill could not determine the amount of pitch that is required to be minimum since there are no reference points claimed. For examination purposes, there is no specific distance required to be a minimum pitch. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. US Patent Publication No. 20170077029.
Regarding claim 1. Nelson teaches an integrated circuit device (Fig. 21B, also see 36A-36B for transistor structures of the invention not shown in Fig. 21B) comprising: a gate structure (bottom most metal layer shown in Fig. 21B is asserted as a gate structure extending in first direction (horizontal direction in view of the page), also see gate 3650 from Fig. 36A) extending along a first direction; and an interconnect structure disposed over the gate structure (interconnect 3660 is connected to gate 3650, see interconnect structure in Fig. 21B for details of the metal lines), wherein the interconnect structure includes: odd-numbered interconnect routing layers (2158, 2162, 2166, 2170 are labeled as “odd number”) oriented along a second direction that is substantially perpendicular to the first direction (Fig. 21B, odd number layers (2158, 2162, 2166, 2170) are oriented perpendicular to the first direction (extend into the page)), even-numbered interconnect routing layers oriented along a third direction that is substantially parallel to the first direction (Fig. 21B, layers 2160, 2164, 2168 are labeled “even” and extend along direction parallel to the first direction (horizontal direction of the page)), wherein a first of the odd-numbered interconnect routing layers has a first pitch (P1) 
Regarding claim 2. Nelson teaches the integrated circuit device of claim 1, wherein a third of the even-numbered interconnect routing layers has a fourth pitch (P5), wherein the fourth pitch is greater than the first pitch and the second pitch and less than the third pitch (P1, P3 < P5 < P7) (¶117, 132 teach forming pitches where a middle pitch is less than another pitch and higher than another pitch).
Regarding claim 3. Nelson teaches the integrated circuit device of claim 1, wherein conductive lines of the odd-numbered interconnect routing layers have lengths extending only in the second direction (odd layers are unidirectional, see Fig. 21B).
Regarding claim 4: Nelson teaches the integrated circuit device of claim 1, wherein conductive lines of the even- numbered interconnect routing layers have lengths extending only in the third direction (even layers are unidirectional, see Fig. 21B).
Regarding claim 5. As best understood in view of the 112 rejection above, Nelson teaches the integrated circuit device of claim 1, wherein the first pitch is a minimum pitch of the first of the odd-numbered interconnect routing layers, the second pitch is a minimum pitch of the second of the odd-numbered interconnect routing layers, and the third pitch is a minimum pitch of the fourth of the odd-numbered interconnect routing layers (Nelson teaches the structure of claim 1 thus teaches wherein first, 
Regarding claim 6. Nelson teaches the integrated circuit device of claim 1, wherein the gate structure and the interconnect structure are a portion of a logic circuit (Fig. 21B is an integrated circuit thus could be a portion of a logic circuit, note that logic circuit is not limited to having any specific circuit structure as claimed).
Regarding claim 7. Nelson teaches an integrated circuit device having an interconnect structure (Fig. 35-36, Fig. 21B for metal line structure) comprising: a plurality of interlevel dielectric (ILD) layers (ILD layers such as 3504 in Fig. 35, ¶144-145, ILD label 3670 in Fig. 36) disposed over a gate electrode (gate electrode labeled 3650 in Fig. 36A-36B, bottom metal layer in Fig. 21B is representative of a gate electrode/line or the interconnect 3660), wherein the interconnect structure is electrically coupled to the gate electrode (gate electrode connects to the interconnects 3660 via the gate contact 3614); a plurality of metal routing layers (refer to metal layers in Fig. 21B) disposed in the ILD layers, wherein the plurality of metal routing layers include a first metal layer (2158), a second metal layer (2160), a third metal layer (2162), a fourth metal layer (2164), a fifth metal layer (2166), a sixth metal layer (2168), and a seventh metal layer (2170) sequentially disposed over the gate electrode; wherein the first metal layer, the third metal layer, the fifth metal layer, and the seventh metal layer each extend unidirectional along a first length-wise direction that is substantially perpendicular to a length-wise direction of the gate electrode (refer to Fig. 21B, the odd layers extend unidirectional into the page, gate electrode extends horizontal as shown in Fig. 36A-36B); wherein the second metal layer, the fourth metal layer, and the sixth 
Regarding claim 8. Nelson teaches the integrated circuit device of claim 7, wherein a pitch of the fifth metal layer (P5) is greater the pitch of the first metal layer and the pitch of the third metal layer (P5 > P1, P3)  (¶117, 132 teach forming pitches where a middle pitch (30nm) is less than another pitch (40nm) and higher than another pitch (20nm) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the pitches into the claimed range since absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 9. Nelson teaches the integrated circuit device of claim 7, wherein a pitch of the fifth metal layer is less than the pitch of the seventh metal layer (P5 < P7) (refer to Fig. 21B, pitch of 2170 (seventh) is greater than pitch of 2166(fifth)).
Regarding claim 10. Nelson teaches the integrated circuit device of claim 7, wherein a width of metal lines of the first metal layer is less than a width of metal lines of 
Regarding claim 11. Nelson teaches the integrated circuit device of claim 7, wherein a width of metal lines of the third metal layer is less than a width of metal lines of the seventh metal layer (refer to Fig. 21b, width of the metal layer 2162 (third) is less than the width of the metal layer 2170(seventh)).
Regarding claim 12. Nelson teaches the integrated circuit device of claim 7, further comprising: a plurality of via layers (Fig. 21B, vias 2174 are formed in between the metal layers) disposed in the plurality of ILD layers, wherein the plurality of via layers includes a first via layer, a second via layer, a third via layer, a fourth via layer, a fifth via layer, and a sixth via layer sequentially disposed over the gate electrode (refer to Fig. 21B, a via layer with vias 2174 is formed between all the metal layers (2158 through 2170) over the gate line/bottom metal layer); and wherein the first via layer couples the first metal layer to the second metal layer (a via 2174 couples metal layer 2158 to metal layer 2160), the second via layer couples the second metal layer to the third metal layer (a second via 2174 couples metal layer 2160 to metal layer 2162), the third via layer couples the third metal layer to the fourth metal layer (a third via 2174 couples metal layer 2162 to metal layer 2164), the fourth via layer couples the fourth metal layer to the fifth metal layer (a fourth via 2174 couples metal layer 2164 to metal layer 2166), the fifth via layer couples the fifth metal layer to the sixth metal layer (a fifth via 2174 couples metal layer 2166 to metal layer 2168), and the sixth via layer couples the sixth metal layer to the seventh metal layer (a sixth via 2174 couples metal layer 2168 to metal layer 2170).

Regarding claim 14. Nelson teaches the integrated circuit device of claim 13, wherein: the plurality of metal routing layers includes Cu, Co, Ru, or combinations thereof (interconnects are formed of copper, ¶147); the plurality of via layers includes Ti, TiN, W, or combinations thereof (¶148 discloses titanium or TiN for overlying materials of the interconnects); and the contact layer includes Ti, TiN, Co, or combinations thereof (gate electrode materials comprise cobalt, titanium (¶173) thus a contact could be formed of such material with predictable results further, ¶148 discloses titanium or TiN for overlying materials of the interconnects).
Regarding claim 15. Nelson teaches an integrated circuit device (Fig. 36A-36B, also see Fig. 35 and Fig. 21B for structure of the interconnect layers) comprising: a metal gate (gate 3650, ¶173 teaches using metal materials for gates) disposed over a portion of a plurality of fins (fins 3605), wherein the plurality of fins extend along a first direction (into the page) and the metal gate extends along a second direction that is substantially perpendicular to the first direction (gate 3650 extends horizontal in view of the page); and a multilayer interconnect (MLI) structure physically coupled to the metal gate (interconnect structure 3660 is coupled to the gate 3650, interconnect structure is detailed in Fig. 35 or Fig. 21B)), wherein the MLI structure includes: odd-numbered interconnect routing layers (2158, 2162, 2166, 2170 are labeled as “odd number”) extending along the first direction (Fig. 21B, odd number layers (2158, 2162, 2166, 
	Regarding claim 16. Nelson teaches the integrated circuit device of claim 15, wherein a third of the odd-numbered metal layers has a fourth pitch (P5), wherein the fourth pitch is greater than the first pitch (P5 > P1), greater than the second pitch (P5 > P3), and less than the third pitch (P5 < P7) (¶117, 132 teach forming pitches where a middle pitch (30nm) is less than another pitch (40nm) and higher than another pitch (20nm) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the pitches into the claimed range since absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant 
Regarding claim 17. Nelson teaches the integrated circuit device of claim 15, wherein the odd-numbered metal layers have lengths extending only in the first direction (odd layers are unidirectional, see Fig. 21B).
Regarding claim 18. Nelson teaches the integrated circuit device of claim 15, wherein the even-numbered metal layers have lengths extending only in the second direction (even layers are unidirectional, see Fig. 21B).
Regarding claim 19. Nelson teaches the integrated circuit device of claim 15, wherein the MLI structure further includes a contact physically coupled to the metal gate and the first of the odd-numbered metal layers (Fig. 36A, gate contact 3616 is connected to the interconnect structure 3660 (symbolic of first metal layer)).
Regarding claim 20. Nelson teaches the integrated circuit device of claim 15, wherein the MLI structure further includes via layers that physically couple the odd-numbered metal layers to the even-numbered metal layers (refer to Fig. 21B, via layers with vias 2174 couple the odd and even metal layers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829